The Opinion of the Court was delivered by Treat, J.*  A judgment was rendered in the Circuit Court against Sans on a recognizance for the appearance of one Jordan to answer to a criminal charge. On a writ of error the judgment was reversed. The clerk of this Court has taxed the following items of costs against Sans and issued a fee bill for the collection thereof: No. 1. Filing transcript 20 cents, docketing cause 124 cents, 324- No. 2. Writ of error made supersedeas TOO, filing same 64, 1-064 No. 3. Scire facias and seal TOO, filing 64, 1-064 No. 4. Supersedeas and seal 100, filing same 64, 1-064 No. 5. Filing assignment of errors 64, 64 No. 6. Entering joinder in error 25, filing joinder in error 64, 314 No. 7. Filing abstracts, 10 copies, 624; making copies thereof, 60 folio, 9-624 No. 8. Entering argument 25, entering submission 25, order taking time 25, 75 No. 9. Entering judgment and opinion, 60 folio, 10-80 No. 10. Making copy thereof 9-00, certificate and seal 50, 9-50 No. 11. Making fee bill 374, making copy thereof 25, cert, and seal 50, 1-124- No. 12. Entering sheriff’s return 25, entering satisfaction 25, postage 20, 70 A, motion is now made by Sans to quash the fee bill, on the ground that he is not liable for the payment of the costs charged. According to the decision of this Court in the case of Carpenter v. The People, he is responsible for all the costs made by him in the prosecution of the writ of error. The Court is of the opinion that all of the charges in the fee bill, hut the sixth and tenth items, are properly taxable against Sans. The services contained in the sixth charge were performed on the part of the People, and Sans is not hound to pay for them. The tenth item is not taxable against Sans unless he require the clerk to perform the services. The cause was not remanded, and it does not follow that the opinion of this Court is to be copied and certified to the Circuit Court, If Sans require this to be done, he will then be hound to pay for it. The eleventh and twelfth items are properly included in the bill of costs, but are not to be collected unless the services are actually rendered. The fee bill will he quashed, and a re-taxation of the costs ordered. Fee bill quashed„  Denning, J. did not hear the motion, &c.